Order entered October 17, 2018




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00255-CR
                                    No. 05-18-00256-CR

                          RICKY ALAN SINGLETON, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                     Trial Court Cause Nos. F16-76725-I, F17-75059-I

                                        ORDER
       Before the Court is appellant’s October 15, 2018 motion to extend the time to file

appellant’s brief. We GRANT the motion to the extent appellant’s brief shall be due THIRTY

DAYS from the date of this order.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE